Appeal by defendant from a judgment of the Supreme Court, Kings County, rendered March 5, 1976, convicting him of burglary in the third degree and grand larceny in the third degree, upon a jury verdict, *1032and imposing sentence. Judgment reversed, on the law, and new trial ordered. No issue has been presented with respect to the facts. On redirect examination the complainant testified, over defense objections, to conversations she had with two witnesses who did not testify at the trial, which conversations implicated the defendant in the crime. That constituted improper redirect examination since, contrary to the People’s assertion, the door had not been opened for such testimony by defense counsel’s cross-examination of the complainant. Moreover, the testimony was hearsay in nature and violated defendant’s right to confront the witnesses against him. We find that the error was prejudicial and that a new trial is required. Rabin, J. P., Gulotta, Cohalan and Margett, JJ., concur.